UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7758



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BEVERLY FORDE, a/k/a Cynthia Taylor, a/k/a
Margaret Hescott,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:92-cr-00429-CMH)


Submitted:   February 22, 2007             Decided:   March 2, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Beverly Forde, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Beverly Forde appeals from the district court’s order

denying her motion for modification of her sentence in light of

United States v. Booker, 543 U.S. 220 (2005).      We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       United States v. Forde,

No. 1:92-cr-00429-CMH (E.D. Va. Aug. 23, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -